Citation Nr: 0512364	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  02-14 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to June 
1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision in which the RO 
determined that new and material evidence had not been 
received to reopen a previously denied claim of service 
connection for a nervous condition.  

In a July 2004 decision, the Board reopened and remanded the 
veteran's claim.  The Board also recharacterized the issue as 
a claim of service connection for an acquired psychiatric 
disorder.  


FINDING OF FACT

The veteran is currently shown to have a schizoaffective 
disorder that as likely as not had its clinical onset while 
he was on active duty.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by schizoaffective disorder is due to 
disease that was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. § 5103 (West 2002)).

It appears in this case that all obtainable evidence 
identified by the veteran relative to his claim of service 
connection for an acquired psychiatric disorder has been 
obtained and associated with the claims folder, and that the 
medical opinions and clinical records on file are sufficient 
to resolve the matter in the veteran's favor.

Analysis

The veteran is seeking service connection for an acquired 
psychiatric disorder.  He essentially contends that the 
claimed disorder first manifested while he was on active 
duty.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service incurrence will be presumed for certain chronic 
diseases, including psychoses, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

At the outset of this discussion, the Board notes that the 
veteran's medical records reflect that he has been given 
numerous psychiatric diagnoses, including bipolar disorder, 
adjustment disorder, and various forms of schizophrenia.

Having reviewed the complete record, however, the Board 
concludes that the greater weight of medical evidence 
establishes that his illness is most appropriately diagnosed 
as schizoaffective disorder.  In reaching this conclusion, 
the Board found the most probative evidence of record to be 
the report of a July 2004 VA psychiatric examination.  

As explained in that report, the VA examiner reviewed the 
veteran's documented medical history and conducted a thorough 
examination, and concluded that his symptomatology was most 
consistent with a diagnosis of schizoaffective disorder.  The 
Board believes this finding to be supported by the veteran's 
treatment records, which reflect that he has most often been 
diagnosed with various forms of schizophrenia.  

With respect to the question of whether the veteran's 
schizophrenia was incurred in or aggravated by his military 
service, the Board notes that the July 2004 VA examiner 
appeared to suggest that the veteran's disability preexisted 
his entry into the military.  

A veteran is presumed to be in sound condition, except for 
defects, infirmities, or disorders noted when examined, 
accepted, and enrolled for service, or when clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111 (West 2002).  

The burden is on the Government to rebut the presumption of 
sound condition upon induction by clear and unmistakable 
evidence showing that the disorder existed prior to service 
and was not aggravated by service.  See VAOPGCPREC 3-2003 
(holding in part, that 38 C.F.R. § 3.304(b) is inconsistent 
with 38 U.S.C. § 1111 to the extent it states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service).  

Initially, the Board will consider the presumption of 
soundness.  The record reflects that psychiatric disability 
was not noted on examination at the time of the veteran's 
enlistment.  

Thus, in order to rebut the presumption of soundness, VA law 
and regulations require that there be clear and unmistakable 
evidence that a psychiatric disorder existed prior to 
service, and that such disorder was not aggravated by 
service.  See VAOPGCPREC 3-2003.  

However, the Board believes that the evidence is not clear 
and unmistakable in establishing that an innocently acquired 
psychiatric disorder had existed prior to service.  

Although the veteran has reported a history of symptoms as a 
child, the Board notes that there is no contemporaneous 
medical evidence of record establishing that he was diagnosed 
with a disability prior to service.  Moreover, the record 
shows that the veteran was on active duty for two years 
before undergoing his first in-service psychiatric 
evaluation.  

In Miller v. West, 11 Vet. App. 345, 348 (1998), the Court 
held that a veteran's self-report that he had previously 
suffered from "depression or excessive worry;" in-service 
clinical records reflecting a pre-service diagnosis of a 
psychiatric disability, and an in-service medical board that 
found the veteran's psychiatric disability to have pre-
existed service were insufficient to rebut the "presumption 
of soundness" as was found in 38 U.S.C.A § 1111, because 
these records "were not supported by any contemporaneous 
clinical evidence or recorded history in the record."  
Because they were therefore "without a factual predicate in 
the record," they were found to be insufficient to rebut the 
presumption of soundness.  

As in Miller, there is no contemporaneous medical evidence of 
record here to support the conclusion that the veteran had an 
innocently acquired psychiatric disorder which preexisted his 
entry into active duty.  

For this reason, the Board concludes that the evidence of 
record does not clearly and unmistakably establish that an 
acquired psychiatric disorder preexisted service; thus, the 
presumption of soundness upon entrance into service has not 
been rebutted.  

Having found that the evidence was not sufficient to 
establish that an innocently acquired psychiatric disorder 
preexisted service, the Board will now turn to the question 
of whether any was incurred in service or was otherwise 
etiologically related to service.  

In this regard, the Board notes that a report of medical 
examination completed for separation in March 1979 shows that 
the veteran's psychiatric condition was found to be normal.  
However, in May 1979, shortly prior to his separation, the 
veteran requested a psychiatric evaluation because he was 
feeling tense and nervous.  He also described experiencing a 
number of family and financial problems.  

During this evaluation, the veteran reported that he had seen 
a psychiatrist two months before, but the examiner noted that 
there was no record of that examination.  The examiner noted 
an assessment of headaches probably due to tension.  

The Board notes that, although his service medical records 
are negative for any other complaints or treatment for 
nervousness or tension, there is a Recommendation for 
Administrative Discharge that contains a reference to the 
veteran having undergone psychiatric evaluation in February 
1979.  

However, in March 1980, the veteran was seen at a private 
mental health clinic because he was having difficulty with 
his marriage.  He reported experiencing extreme jealousy 
regarding his wife and believing that his wife might be 
involved in a "plot" against him.  

The examiner noted a diagnosis of anxiety neurosis.  A 
subsequent clinical note dated in August 1980 contains a 
diagnosis of adjustment reaction to adult life with mild 
psychotic symptoms.  

The Board notes that there are no further treatment records 
available until 1990.  Since 1990, however, the record 
reflects that the veteran has been hospitalized on numerous 
occasions for symptomatology such as delusions, paranoia and 
violent behavior.  

In an April 1991 Discharge Summary, the veteran was given a 
diagnosis of schizophrenia, paranoid type, chronic.  In an 
August 1991 Discharge Summary, it was noted that the veteran 
was through to be a danger to himself because he had made 
several serious threats about killing himself.  

The medical records dated over the next several years reflect 
that the veteran was frequently found to be exhibiting 
rambling speech, grandiose delusions, and paranoia.  

In a September 2000 letter, a private psychiatrist indicated 
that he believed that the veteran's service medical records 
suggested the beginning of his paranoid schizophrenia.  The 
psychiatrist specifically referred to the March 1979 clinical 
note, and the post-service 1980 clinical records.  

In an October 2004 letter, another private physician 
indicated that he had reviewed the veteran's medical records 
and was unable to find any mental health evaluations 
conducted during service.  However, in light of disciplinary 
problems experienced in service, and the course of his 
schizophrenia illness, the physician determined that it was 
likely that he was experiencing early symptoms while on 
active duty.  

In July 2004, the veteran underwent a VA psychiatric 
examination to determine the nature and etiology of his 
psychiatric disability.  

As noted hereinabove, the VA examiner noted a diagnosis of 
schizoaffective illness.  The psychiatrist also acknowledged 
that symptoms of this illness might very well have been 
present in service.  However, because the examiner concluded 
that the disability preexisted service, the examiner also 
found that it was unlikely that the disability was due to 
disease or injury acquired in service.  

In short, the record reflects that the veteran underwent 
psychiatric evaluation shortly before his separation from 
service, that he was given diagnoses of psychiatric illness 
within one year of his separation from service, and that 
three physicians have suggested that his symptoms of his 
disability were present while he was on active duty.  

For reasons discussed, the Board has found that there is no 
basis in the record for concluding that he had 
schizoaffective disorder prior to service.  In this regard, 
the Board notes that standard for determining whether a 
disability was incurred in service is much less stringent 
than the one used for determining whether a disability 
preexisted service.  

Specifically, when there is an approximate balance of 
positive and negative evidence regarding that issue, the 
benefit of the doubt shall be given to the claimant. 38 
U.S.C.A. § 5107(b).  

Here, in view of the three medical opinions suggesting that 
symptoms of his psychiatric illness were manifested while he 
was on active duty, the Board concludes that the medical 
evidence of record is at least in relative equipoise in 
showing that the schizoaffective disorder the had its onset 
during service.  

Thus, by extending the benefit of the doubt to the veteran in 
this case, the Board concludes that service connection for a 
schizoaffective disorder is warranted.  


ORDER

Service connection for schizoaffective disorder is granted.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


